DANIEL, Chief Judge.
This is an appeal of an order summarily denying a Rule 3.850 motion. Although the first two issues raised by the defendant are legally insufficient or refuted by the exhibits to the motion, the trial court erred in denying the motion as to the allegation that the defendant entered his plea based on an agreement that he would receive a term of incarceration within the recommended guideline range, when in fact his sentence was increased one cell and included probation. Although the trial court indicated that the increase was based on a plea agreement, that statement does not refute the possibility that the defendant was not properly advised as to the terms of the agreement or that he misunderstood the bargain. Since the motion is facially sufficient on this ground, the case is remanded to the trial court with directions to either attach portions of the record conclusively refuting the defendant’s allegations regarding his plea bargain, or to direct the state to file an answer and determine whether an evidentiary hearing is required.
AFFIRMED in part; REVERSED in part; and REMANDED.
COBB and GOSHORN, JJ., concur.